Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 8, 2017

                                      No. 04-17-00263-CR

                                      Miguel GONZALEZ,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR0046
                      Honorable Catherine Torres-Stahl, Judge Presiding


                                         ORDER
        The State’s motion for extension of time to file its brief is granted. We order the State’s
brief due January 2, 2018.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of December, 2017.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court